United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-3773MN
                                  _____________

Katheryn Lynn Critzer,                  *
                                        *
             Plaintiff-Appellant,       *
                                        *
      v.                                *
                                        *
Blue Earth County Housing and           * Appeal from the United States
Redevelopment; HRA; Public Housing; * District Court for the District
City of Mankato; Mary Barrett;          * of Minnesota.
Roxanne Johnson; Elmo Dodd,             *
                                        *       [UNPUBLISHED]
             Defendants-Appellees,      *
                                        *
United States Department of Housing     *
and Urban Development,                  *
                                        *
             Defendant.                 *
                                  _____________

                           Submitted: May 11, 1998
                               Filed: May 21, 1998
                                _____________

Before RICHARD S. ARNOLD, JOHN R. GIBSON, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

       Katheryn Lynn Critzer appeals the district court's grant of summary judgment to
a public housing authority and others in her lawsuit for discrimination based on
disability. Having considered the record and the parties' submissions, we conclude the
district court correctly granted summary judgment for the reasons given in its
memorandum opinion and order. We thus affirm without further discussion. See 8th
Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-